DETAILED ACTION
Status of claims
This action is in response to the application filed on 11/07/2017. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


In the Subject Matter Eligibility Test Step 2A Prong One, the claimed method in Claim 1 recites the abstract ideas in the following limitations:
•	annotating … segments … with … tags 
•	receiving … request
•	selecting … tags
•	identifying … segments
•	generating … answers to the request
•	sending … answers 
 The steps of annotating, selecting, identifying and generating can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. Receiving and sending recite personal behavior and/or interaction between people and thus falls under the method of organizing human activity abstract idea. Hence, the claim requires further analysis under Step 2A Prong Two
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas:
plurality of content segments, plurality of source corpuses, channel type tags, plurality of source channels, first user interface

In the Subject Matter Eligibility Test Step 2B, the recited additional elements do not add meaningful limitation beyond linking the use of judicial exception to a particular technological environment or field of use. Thus, the additional element in Claim 1 does not contribute an inventive concept and Claim 1 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

As of Claim 2, depending on Claim 1, recite the following limitation of abstract ideas: 
•	matching 
•	receiving … request 
•	generating … answers
•	sending … answers 
 The steps of matching and generating can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. Receiving and sending recite personal behavior and/or interaction between people and thus falls under the method of organizing human activity abstract idea. Hence, the claim requires further analysis under Step 2A Prong Two

second user interface
The mere nominal recitation of the additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, the additional element in Claim 2 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited additional elements do not add meaningful limitation beyond linking the use of judicial exception to a particular technological environment or field of use. Thus, the additional element in Claim 2 does not contribute an inventive concept and Claim 2 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

As of Claim 3, depending on Claim 2, recite the following addition elements: 
automatically switching from the first user interface to the second user interface in response to detecting an error on the first user interface;
transferring a session history captured on the first user interface to the second user interface.
The recitation of the additional elements do not improve the technology or technical field and do not add meaningful limitation beyond appending insignificant extra solution activity to the judicial exception. Thus Claim 3 neither integrate the abstract idea into a 

As of Claim 4, depending on Claim 2, recite the following addition elements: 
automatically switching from the first user interface to the second user interface in response to detecting that the second request is received over the second user interface;
transferring a session history captured on the first user interface to the second user interface.
The recitation of the additional elements do not improve the technology or technical field and do not add meaningful limitation beyond appending insignificant extra solution activity to the judicial exception. Thus Claim 4 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 4 is rejected under the same rationale as Claim 2.

As of Claim 5, depending on Claim 2, recite the following addition elements: 
evaluating a first set of source data received over the first channel using a first machine learning model loaded with a first set of ground truth, resulting in the first set of content segments;
and evaluating a second set of source data received over the second channel using a second machine learning model loaded with a second set of ground truth, resulting in the second set of content segments.


As of Claim 6, depending on Claim 5, recite the following addition elements: 
the first set of source data is an audio recording and the second set of source data is a text document. 
The recitation of the additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus Claim 6 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 6 is rejected under the same rationale as Claim 5.

As of Claim 7, depending on Claim 2, recite the following addition elements: 
at least one of the plurality of content segments is annotated with both the first channel type tag and the second channel type tag. 
The recitation of the additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus Claim 7 neither integrate the abstract idea into a practical application in 

As of Claim 8 – 14, Claim 8 – 14 are the corresponding information handling system claim corresponding to Claim 1 – 7. Claim 8 – 14 recites additional elements of:
one or more processors; 
a memory coupled to at least one of the processors; 
a set of computer program instructions stored in the memory and executed by at least one of the processor in order to perform actions
The recitation of the additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, Claim 8 - 14 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 8 - 14 are rejected under the same rationale as Claim 1 – 7.

As of Claim 15 – 19, Claim 15 – 19 are the corresponding computer program product claim corresponding to Claim 1 – 5. Claim 15 – 19 recites additional elements of:
computer storage medium; 
computer program code that when executed by an information handling system cause the information handling system to perform actions; 
The recitation of the additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or 

As of Claim 20, depending on Claim 12, recite the following addition elements: 
the first set of source data is an audio recording and the second set of source data is a text document. 
at least one of the plurality of content segments is annotated with both the first channel type tag and the second channel type tag. 
The recitation of the additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus Claim 6 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 20 is rejected under the same rationale as Claim 12.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kozhaya et al. US20160364449 Cognitive Architecture with Content Provider Managed Corpus, Dec 2016, in view of Yurick et al. US20080270344, Rich Media Content Search Engine, Oct 2008. 

As of Claim 1, Kozhaya et al, teaches: a method implemented by an information handling system that includes a memory and a processor (See at least Kozhaya, Abs. Ln. 1 – 2, where a method in a cognitive computing system [information handling system] having a memory and a processor);

in response to receiving a first request from a user, selecting a first one of the plurality of channel type tags corresponding to the first user interface (See at least Kozhaya, para. 0014, ln. 12 – 14, where architecture may classify inquiry [request from a user through first user interface] into topics [channel type tags]);
and sending the one or more answers to the user over the first user interface (See at least Kozhaya, para. 0033, ln. 8, merge responses to one or more answers [generate answers based on content segments] to the inquiry [sending answers to user]).
Kozhaya did not explicitly teach: 
annotating a plurality of content segments from a plurality of source corpuses with a plurality of channel type tags, 
 	over a first user interface, 
identifying a first set of the plurality of content segments annotated with the first channel type tag;
and generating one or more answers to the request based on the first set of content segments;
Yurick et al. disclose:

 	over a first user interface (See at least Yurick, Fig. 14, the user interface), 
identifying a first set of the plurality of content segments annotated with the first channel type tag (See at least Yurick, 0010, ln. 10, where audio content search results associated with rich media time segments [plurality of content segments annotated with channel type tag] in a set of search result [identifying]);
and generating one or more answers to the request based on the first set of content segments; (See at least Yurick, Fig. 4, where step 455 a list of audio content index starting location [content segments]; para. 0184, ln. 1 where final search results is provided [one or more answers based on the content segments];)
Kozhaya teaches distributed corpus architecture that manage multiple content provider for user. Yurick teaches content management and provider service of audio content. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Kozhaya’s teaching with Yurick’s teaching to achieve the claimed teaching as the result of the combination is predictable. 

As of Claim 8, Claim 8 is the information handling system claim corresponding to Claim 1. Kozhaya further teaches: An information handling system comprising one or more processors; a 

	As of Claim 15, Claim 15 is the computer program product claim corresponding to Claim 1. Kozhaya further teaches: a computer program product stored in a computer readable storage medium, comprising computer program code that when executed by an information handling system causes the information handling system to perform actions (See at least Kozhaya, para. 0061, where computer program product may include a computer readable storage medium having instructions for causing a processor to carry out aspects of the invention). Claim 15 is rejected with the same reason as Claim 1. 

Claim 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozhaya et al. US20160364449 Cognitive Architecture with Content Provider Managed Corpus, Dec 2016, in view of Yurick et al. US20080270344, Rich Media Content Search Engine, Oct 2008, and Google, Google Books History, Jun 2017. 

As of Claim 2, Kozhaya in view of Yurick disclose the method of Claim 1. Kozhaya in view of Yurick further disclose:
matching the first user interface to a first one of the plurality of source channels, wherein the first source channel corresponds to the first channel type tag (See at least Kozhaya, 
matching a second one of the plurality of source channels to the second user interface, wherein the second source channel corresponds to a second one of the plurality of channel type tags (See at least Kozhaya, para. 0014, ln. 12, architecture classify inquiry [from the second user interface] into topics [plurality of channel type tags] and identify cognitive workers associated with providers [source channels] that are enable to address inquires of the topics [corresponds to the channel type tag]);
and sending the one or more different answers to the user over the second user interface (See at least Kozhaya, para. 0033, ln. 8, merge responses to one or more answers [generate answers based on content segments] to the inquiry [sending answers to user]).
Kozhaya in view of Yurick did not explicitly disclose:
receiving a second request from the user over a second user interface, wherein the second user interface supports a content format different from the first user interface;
generating one or more different answers using a second set of the plurality of content segments annotated with the second channel type tag;
Google discloses:
receiving a second request from the user over a second user interface (See at least Google, Google Books History, 2007, para. 1 – 2, where using new UI [second user interface], user can search [second request] books), wherein the second user interface supports a content format different from the first user interface (See at least Google, Google Books History, 2007, 
generating one or more different answers using a second set of the plurality of content segments annotated with the second channel type tag (See at least Google, Google Books History, 2007, para. 1 – 2, where user search and browse books [answers generated by the second set of the plurality of content segments]);
Kozhaya in view of Yurick teaches distributed corpus architecture that manage multiple content provider for user including audio content. Google Books teaches content management and provider service of book/text content. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Kozhaya’s teaching with Yurick’s teaching and Google’s disclosure to achieve the claimed teaching as the result of the combination is predictable. 

AS of Claim 7, Kozhaya in view of Yurick and Google disclose the method of Claim 2. Kozhaya in view of Yurick and Google further disclose:
at least one of the plurality of content segments is annotated with both the first channel type tag and the second channel type tag (See at least Yurick, para. 0003, ln. 9 – 10, where title and presenter are examples of the metadata [annotated channel type tags of the content segments] which can be plural and are not limited to one user interface. In the example of audio segment [content segment] annotated with title and presenter metadata, title and presenter can be the first channel type tags and second channel type tags when user search for 

	As of Claim 9 and 14, Claim 9 and 14 are the information handling system claim corresponding to Claim 2, and 7. Kozhaya further teaches: An information handling system comprising one or more processors; a memory coupled to at least one of the processors; a set of computer program instruction stored in the memory and executed by at least one of the processors in order to perform actions (See at least Kozhaya, para. 0004, where system and a computer program product). Claim 9 and 14 are rejected with the same reason as Claim 2 and 7.

	As of Claim 16, Claim 16 is the computer program product claim corresponding to Claim 2. Kozhaya further teaches: a computer program product stored in a computer readable storage medium, comprising computer program code that when executed by an information handling system causes the information handling system to perform actions (See at least Kozhaya, para. 0061, where computer program product may include a computer readable storage medium having instructions for causing a processor to carry out aspects of the invention). Claim 16 is rejected with the same reason as Claim 2. 

Claim 3 – 4, 10 – 11 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozhaya et al. US20160364449 Cognitive Architecture with Content Provider Managed Corpus, Dec 2016, in view of Yurick et al. US20080270344, Rich Media Content Search Engine, .

AS of Claim 3, Kozhaya in view of Yurick and Google disclose the method of Claim 2. Kozhaya in view of Yurick and Google did not disclose:
automatically switching from the first user interface to the second user interface in response to detecting an error on the first user interface;
and transferring a session history captured on the first user interface to the second user interface.
Cannistraro et al. teaches:
automatically switching from the first user interface to the second user interface in response to detecting an error on the first user interface (See at least Cannistraro, para. 0114, ln. 3, where close down of media play [error detected] cause bookmark to send to intermediary device; 0113, ln. 4, where intermediary device store text location within text data of digital media item [automatically switching from first user interface to second user interface] );
and transferring a session history captured on the first user interface to the second user interface (See at least Cannistraro, para. 0113, ln. 4, where intermediary device store text location [session history captured on the first user interface] within text data of digital media [second user interface]).
Kozhaya (in view of Yurick and Google) and Cannistraro both disclose method and apparatus of multiple channel (format) digital content providing service and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing 

	AS of Claim 4, Kozhaya in view of Yurick and Google disclose the method of Claim 2. Kozhaya in view of Yurick and Google did not disclose:
automatically switching from the first user interface to the second user interface in response to detecting that the second request is received over the second user interface;
and transferring a session history captured on the first user interface to the second user interface.
Cannistraro et al. teaches:
automatically switching from the first user interface to the second user interface in response to detecting that the second request is received over the second user interface; (See at least Cannistraro, para. 0073, ln. 7 – 16, user pickup tablet computer and select book version of the audio book [second request received over the second user interface], tablet computer begins display the identified portion within the textual version [automatically switching to second user interface] );
and transferring a session history captured on the first user interface to the second user interface (See at least Cannistraro, para. 0073, ln. 12 – 15, identify the textual version of the 

As of Claim 10 and 11, Claim 10 and 11 are the information handling system claim corresponding to Claim 3 and 4. Claim 10 and 11 are rejected with the same reason as Claim 3, and 4.

	As of Claim 17 and 18, Claim 17 and 18 are the computer program product claim corresponding to Claim 3 and 4. Claim 17 and 18 are rejected with the same reason as Claim 3 and 4. 

Claim 5 – 6, 12 – 13 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozhaya et al. US20160364449 Cognitive Architecture with Content Provider Managed Corpus, Dec 2016, in view of Yurick et al. US20080270344, Rich Media Content Search Engine, Oct 2008 and  Google, Google Books History, Jun, 2017, further in view of Turnbull et al., US20120143907, Generating Audio Annotation for Search and Retrieval, 2012 and Wu et al., Towards Building a Scholarly Big Data Platform Challenges Lessons and Opportunities, IEEE/ACM Joint Conference on Digital Libraries, Sep. 2014.

As of Claim 5, Kozhaya in view of Yurick and Google disclose the method of Claim 2. Kozhaya in view of Yurick and Google further disclose:

evaluating a second set of source data received over the second channel (See at least Google, Google Books History, para. 1, Ln. 4, where collections of digitized books [second channel] use web crawler on books content [second source data] to index and analyze the connection between them [evaluating])
Kozhaya in view of Yurick and Google disclose the method of Claim 2. Kozhaya in view of Yurick and Google did not explicitly disclose:
using a first machine learning model loaded with a first set of ground truth, resulting in the first set of content segments;
using a second machine learning model loaded with a second set of ground truth, resulting in the second set of content segments.	
Turnbull et al. disclose:
using a first machine learning model loaded with a first set of ground truth, resulting in the first set of content segments (See at least Turnbull, para. 0095, where in order for computer system [first machine learning model] to identify audio patterns and associate them with appropriate semantic descriptions, first trained  on a large number of accurately labeled examples [loaded with first set of ground truth]);
Wu et al. disclose:

Yurick and Turnbull both teaches audio annotation and searching and are analogous. Wu and Google Books both teach book extracting, indexing and searching and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Yurick’s teaching of audio segments annotation and searching with Turnbull’s teaching of annotating audio with trained machine learning model as well as to combining Google’s teaching of full text extraction and indexing of books with Wu’s teaching of using trained machine learning model for extraction to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to scale up the operation (See at least Wu, Sec. 1, para. 2, ln. 1 and Turnbull, 0064, ln. 12 – 15).   

As of Claim 6, Kozhaya in view of Yurick, Google, Turnbull and Wu disclose the method of Claim 5, Kozhaya in view of Yurick, Google, Turnbull and Wu further disclose: the first set of source data is an audio recording (See at least Yurick, Fig. 1, where step 100 rich media; para. 0002, ln. 4, where rich media content refer to a time synchronized ensemble of audio content captured [source data is audio recording]) and the second set of source data is a text document (See at least Google, Google Book History, para. 1, Ln. 4, where digitized books content [source data is text document]).

As of Claim 12 and 13, Claim 12 and 13 are the information handling system claim corresponding to Claim 5 and 6. Claim 12 and 13 are rejected with the same reason as Claim 5, and 6.

	As of Claim 19, Claim 19 is the computer program product claim corresponding to Claim 5. Claim 19 is rejected with the same reason as Claim 5. 

As of Claim 20, Kozhaya in view of Yurick, Google, Turnbull and Wu disclose the information handling system of Claim 12, Kozhaya in view of Yurick, Google, Turnbull and Wu further disclose: the first set of source data is an audio recording (See at least Yurick, Fig. 1, where step 100 rich media; para. 0002, ln. 4, where rich media content refer to a time synchronized ensemble of audio content captured [source data is audio recording]) and the second set of source data is a text document (See at least Google, Google Books History, para. 1, Ln. 4, where digitized books content [source data is text document]).
at least one of the plurality of content segments is annotated with both the first channel type tag and the second channel type tag (See at least Yurick, para. 0003, ln. 9 – 10, where title and presenter are examples of the metadata [annotated channel type tags of the content segments] which can be plural and are not limited to one user interface. In the example of audio segment [content segment] annotated with title and presenter metadata, title and presenter can be the first channel type tags and second channel type tags when user search for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: McNamee et al., US2002/0194161, Directed Web Crawler with Machine Learning, 2002. McNamee et al. discloses a machine learning system that identifies and characterizes text based source data and provide topic focused search engine service. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122